A sale of real estate of D., had taken place under a decree of this Court, O. became the purchaser of a piece of 1 aid, and paid the purchase money to the plaintiffs, but discovering that D. had no title to the land, made application to the Court to have the purchase money i eimbursed out of moneys of the plaintiff’s in Court; held, in the absence of fraud and unfair dealing, that this could not be done, but that being a judicial sale, 0. must take the consequences of a defect or failure of title; and that the remedy was in equity ag.dnsi D. or his legal representa!ives.The acts of Congress, giving the United States a priority of payment, supe sede all State laws upon the subject of the distribution of those estates that come within their provisions. The law makes no exception in favor of a particular class of creditors, and the priority of the Unded States does not yield to the claims of any creditors, however high may be the dignity of their debts.It ia a rule well recognized and understood, that when a party has a lien for a debt in.two funds, and another patty has a lien on one of the funds only, a court cf equity will oblige the party who has the double funds, to resort, in the first instance, for payment, to that fund upon which the other party has no lien. But this is never done when it trenches on the rights or operates to the prejudice of the party entitled to the double fund.The case of Schuyler v. Teller, 9 Paige, 113, examined and distinguished from this.But this rule does not affect, under the circumstances of this case, the priority of the United States, neither is that priority affected by the rule settled in Hew York, that lands consisting of different parcels, subject to a general incumbrance, are in equity to be charged in the inverse order of the alienation of the several parcels.It has been, uniformly held in all the cases, that the priority cf the United States does not disturb any specific lien, nor the perfected li n for a judgment, that is, it does not supersede a nmrtgagc on land, nor a judgment made perfect by the issue of an execution and a levy on real estate. But in the case of a general lien it is not so clear.The laws of die United States, giving a priority to the government, are of general application in the cases therein stated, and if a debtor ia to be excepted out of the general rule, it devolves upon the party alleging the exception, to show it.The judgments of 1841, in this Court, not covering the defalcation of Linn, the plaintiffs instituted suit at law, to the December term of this Court, 1844, against William Thomas, as administrator, &c , of Joseph Duncan, the executors having resigned or ceased to act; and, at that term, recovered judgment against the administrator, de bonis testatoris, for the sum of $48,151 61.In February, 1846, the United States filed a bill in this Court-setting forth most of the facts detailed above, and asking for a discovery of the title papers and estate of Duncan; insisting upon the priority of the plaintiffs; and praying for an account of the money due the United States; of the personal estate of Duncan; and of the value, rents and profits of the real estate; and that, if the personal estate was not sufficient, the real estate might be sold to pay the debt due the plaintiffs. To this bill, the widow) heirs, executors, devisees, die., of Duncan were made parties. During the progress of the cause, the value of the widow’s dower was agreed upon and amicably' settled, and she relinquished. Answers were put in by the defendants, and at the June term, 1846, a decree was rendered in favor of the United States, for the sum of $49,156 15, (that being all that was due, except what had not been collected under the judgments of 1841,) and ordering the real estate of Duncan to be sold, and the proceeds to be paid to the United States, “ first paying prior liens, if any.”Under this decree, various sales of real estate out of Morgan county have taken place, under the direction of a commissioner, from which very considerable sums have been realized, part of which have been paid over to the United States, but there remains the sum of $4,052 00, subject to the order of the Court.Personal property, to the amount of $300 00, was sold under the judgment of 1844.There were two judgments recovered against Duncan in his life time, in the Circuit Court of Morgan county, of this State, one by McConnel et al, for $333 76, in November, 1841, and the other by Matthews for $497 35, in March, 1842. On the 10th of November, 1845, Doremus, Suydam & Nixon, filed a bill in the same Court against William Thomas, administrator, &c., of Duncan’s estate, alleging that certain personal property which the executors of Duncan had sold, and the proceeds of which, amounting to $960 60, it seems they had applied to the payment of taxes on real estate and expenses of administration, belonged to a firm of which one James M. Duncan and Joseph Duncan, in his life time, were partners, and that the plaintiffs were creditors of that firm, and claiming that they (Doremus, Suydam & Nixon) should be repaid the sum so used by the executors, and that they should be substituted in their place; insisting it was a fávored claim. James M. Duncan, also one of the sureties of Linn, was party to this bill, but he-was insolvent. The administrator, in his answer, denied the partnership, and referred to the claim of the United States, and their priority, and to the proceedings in this Court, which he set forth at length, but the Circuit Court of Morgan county, by a decree rendered on the 17th of November, 1847, found that the partnership did exist, as stated in the bill; that at the death of Duncan, the goods and-chattels referred to, and the proceeds of which had gone into the hands of the executors, were liable for the partnership debts, wherever traced, and ordered that the plaintiffs should be. paid out of the estate of Duncan. To Doremus & Nixon $766 48; to William A. Ransom & Co., $194 12. The latter had been made parties, and Suydam had died pending the suit. The Court further adjudged, that inasmuch as it did not appear the administrator had any assets in his hands, he should pay the above sums out of assets thereafter to come into his hands, or which might remain in his hands after the settlement of his accounts as administrator. It is proper to add, that an objection was made in the answer of Thomas, because the United States were not parties, but the Court decided it was not necessary to make them parties.The judgments at law, of this Court, recovered in 1841, being paid only in part, the United States in 1847, issued alias executions on those judgments, and the marshal levied them on lands lying in Morgan county of which Duncan died seized, and they were sold by the plaintiffs.In this condition stood the cause, when, on the 15th of June, 1847, McConnel et al., and Matthews filed their petitions in this Court.The petition of McConnel et al., alleges that under the decree of 1846, sales of lands, without the county of Morgan, had taken place, upon which had been made S3,555 20, which, it insists ought to be, as to the lien of their judgment, a credit on the judgments at law, of the United States of June, 1841; that there are lands out of the county of Morgan, more than sufficient to satisfy thosd judgments, and that the United States are proceeding to sell real estate in Morgan county. The petition calls for the interposition of the Court to arrest the sale; to marshal the securities so as to give them the benefit of this lien, .by throwing the judgments of the U. S. of 1841, upon lands out of Morgan county, and that the sum made $3,555 20, be applied upon these judgments.A fi. fa. had issued on the judgment o-f McConnel, and $60 00 had been obtained on it. A fi. fa had also issued on the judgment of Matthews, and real estate had been levied on and $393 made by the sale of it. The executions were issued in each case within a year after the judgments were obtained respectively.Various supplemental petitions were filed by all the parties, from time to time, bringing before the Court the proceedings that have since taken place in this cause, and particularly stating, that other lands out of Morgan county had been sold under the decree of June, 1846, and the money received, and that the sum of $3,789 56, was made by sale of land in Morgan county under the judgments of 1841.When these petitions were presented, this Court, without determining the questions sought to be raised by them, ordered that a sufficient fund should be reserved to satisfy their claims, which was to be paid to the petitioners, provided the Court should be of opinion upon the final disposition of the cause, that the parties were entitled to receive the amounts they sought. And there is now a fund of more than four thousand dollars awaiting the decision of the questions presented by these petitioners.These are the material facts.The applications were once heard before the former Judge of this Court, but no decision was given or order entered. They have, therefore, been fully argued before me, and it now becomes my duty to announce my opinions upon the different questions presented.The counsel of the United States not denying the allegations contained in the petitions, insists that the petitioners are not entitled to the relief they seek, nor to any relief.As the petition of O'Donaghue stands upon a footing entirely different from the others, it may be convenient to consider that first.The sale, under which he purchased the lot, was made by the order of this Court, and it is well settled that in all judicial sales there is no warranty, but that the rule of caveat envptor applies ; Owings v. Thompson, 3 Scam., 502. If there be fraud or concealment, or any unfair dealing, that may be a ground for an application to a court of equity; otherwise the purchaser must look to the soundness of his title. This is the established rule in England, and throughout the United States, and it should be peculiarly applicable here, where it is so easy to trace the title to real estate, the sources, in nearly all cases, being the public records of the country. It is true, where a plaintiff, in an execution, purchases a tract of land belonging, apparently, or which he supposes to belong to the defendant, and there is in fact, no title, a Court will interpose and place the parties in their former condition. But that is because it is a matter between themselves, the purchaser having neither benefited nor injured any third person; and it has been decided, that where there was no fraud, and a stranger to the execution purchased a piece of land as the property of the defendant, when he had no title, a court of equity would compel the judgment debtor to refund the amount to the purchaser, on the ground that his purchase had paid the debt. But no case has been shown, in which, under such circumstances, the purchaser could call upon the plaintiff in the execution to refund the amount. Indeed, the case just mentioned, is conclusive that he could not, for it is because the sale must so far stand as to enable the plaintiff to retain the money paid, that the defendant is liable. It could make no difference, that the money, instead of being in the hands of the party, Avas held by the officer, or paid into Court. In either case, it would seem, the right of the party to the fruits of his judgment, could not be contested. But conceding that, this last position may be questionable, still, after the money has actually been paid to the party, it is beyond the reach of the purchaser. Here the moneys paid by the petitioner has been received by the plaintiffs, and he seeks to make another fund, noAV in Court, arising from the sale of other property belonging to the estate of Duncan, liable to his claim.In a very recent case, however, Dunn v. Frazier, 8 Blackford, 432, this question was directly decided. That was a much stronger case than this. A judgment had been obtained, and an execution was issued and returned nulla bona, and afterwards the judgment creditor filed a petition, alleging that the judgment debtor was the owner of certain real estate in fee simple. On the application of the petitioner, the Court ordered the real estate to be sold on execution. It was sold accordingly, and Frazier became the purchaser. One of the administrators of the judgment debtor was present at the sale, and solicited Frazier to buy, assuring him that the title was good. Various proceedings took place, during which, Dunn, the judgment creditor transferred the judgment to one Adams, and Frazier refused to pay the purchase money. Another execution was issued which was enjoined. Finally, Frazier paid part of the money to Adams, and the remainder into Court, (to the clerk.) The judgment debtor had no title to the property. These facts being made to appear to the Court below, by bill in chancery, it ordered the money to be paid back to Frazier, but the Superior Court of Indiana, reversed the decree, on the distinct ground, that a purchaser who buys lands and pays the money, the judgment creditor receiving it, cannot recover it back from the creditor, either at law or in equity, merely because the judgment debtor had no title to the land. The proper course in such a case, was to proceed against the judgment debtor, or his estate, by bill in equity. And even in relation to the money in Court, it depended altogether upon the fact, whether there was any thing due on the judgment, or it was an overplus, in which last event it might be paid over to the purchaser. And see Warner v. Helm, 1 Gil-man, 220.It will be seen, therefore, from these principles and authorities, the-petitioner, while he has no claim upon the fund now in Court, has a remedy against the estate of Duncan. That it may be unavailing is his misfortune. If the petitioner obtain the money he has paid, it must be by the voluntary act of the plaintiffs, and not by the order of this Court.There can be no doubt that the partnership effects are primarily liable for the partnership debts, and that those effects ought not to be appropriated to the payment of the separate liabilities of one of the partners. And if the executors knowingly diverted them, in the manner charged in the bill filed in the Circuit Court of the State, they acted illegally. But conceding this, -it does not follow that the partnership creditors thereby obtained a lien upon the separate property of Duncan. No authority has been referred to which shows that if one partner withdraws funds from the partnership, and pays the taxes on his private estate, the creditors of the firm thereby acquire a lien on the land, unless, indeed, the decree on which the application now under consideration is founded, may be so regarded. All that can be said is, that the estate of the partner becomes liable to the creditor of the firm. The estate of the partner is still his own private property, and in case of his death, passes to his heirs or devisees, subject, if he had used the partnership funds for the purpose mentioned, to that debt as to others. Story on Part., § 97, 326, 858, 359, 360 & 361. Neither could the use of the partnership funds, by the executors, in the expenses of administration, create any lien upon the estate. It would still be a debt due from the estate. And, if the creditor of the firm was placed in the condition of those individuals to whom those expenses had been paid, it is doubtful, whether that circumstance, for reasons presently to be given, would affect the question.Though an objection was taken to the proceedings in Morgan county, because the United States were not made parties, it is said that the decree is binding on them in this Court, in this application on the part of the petitioners. Let us now examine this position, and endeavor to ascertain whether this is so.The petitioners have not sought to enforce their decree in the State Court; indeed, so long as there is nothing in,the hands of the administrator, it could not, by its terms, be enforced. They come into this Court, and request its action upon their claims.By the fifth section of the act of 3d of March, 1797, it is provided that when any revenue officer, or oilier pa-son, hereafter becoming indebted to the United States by bond or otherwise, or shall become insolvent, or where the estate, of any deceased debtor, in the hands of executors or administrators, shall be insufficient to pay all the debts due from the deceased, the debt due to the United States shall be first satisfied. 1 Statutes at Large, 515. This applies to two classes of debtors—those who are insolvent, and those whose estates, in the hands of executors or administrators, are not sufficient to discharge all the debts due from the estate. It was intended to reach the property of the debtor, whether living or dead. It has been decided that this section is applicable to all debtors of the United States. Joseph Duncan’s estate was the estate of a deceased ■ debtor of the United States; and when it came within the other requisition of the act—that is, whenever it came into the hands of executors or administrators—then the operation of the law was complete. The doctrine of the Supreme Court of the United States, as founded on this law, and on a similar one, (act of March 2d, 1799, sec. 65,) as it respects this point is, that the party, whether assignee, executor or administrator, into whose hands the estate of the two classes of debtors mentioned passes, becomes a trustee for the United States; and from the fund in his hands, they must first be paid. Blaston v. The Farmers’ Bank of Delaware, 12 Peters, 102; Brent v. Bank of Washington, 10 Peters, 596. If it be admitted that the priority of the United States did not extend to the real estate of Duncan, in the hands of heirs or devisees, as already stated, because it does not attach as against them, still when the real estate or the proceeds thereof passed to or vested by law in the hands of the executors or administrators, the priority did attach. United States v. Crookshank, 1 Edwards’ Chancery B., 233. Consequently, whenever the proceeds of any real estate, or any personal estate, came into the hands of Thomas as the administrator, he, having notice of the debt due the government, became a trustee for the United States, and was obliged to pay them first, independent of the judgment of December term, 1844, and the decree of June term, 1846, of this Court. These merely determined the amount of the debt, but in no degree changed his duty in the premises.It is to be observed, that this law of Congress supersedes all state laws upon the subject of the distribution of those estates that come within its provisions. The language of the Supreme Court of the United States, in Thellason v. Smith, 2 Wheaton, 396, is, that there is no exception made by the law, in favor of a particular class of creditors. And the same Court, in Conrad v. Atlantic Insurance Company, 1 Peters, 444, say, that the priority of the United States does not yield to any class of creditors, however high may be the dignity of their debts. It follows, then, if these principles are correct, that the claims of the petitioners cannot bind any funds in the hands of the administrator, nor any lands sold under the judgments at law or the decree in chancery of this Court, nor the proceeds of the same, notwithstanding the decree of the Circuit Court of Morgan county; for whatever may be the effect • of this last decree, -it cannot operate, under the circumstances, so as to impair the rights of the United States. Field v. United States, 9 Peters, 182.The remaining question is as to the effect of the judgments at law of the Circuit Court of Morgan county. As the rights of the petitioners, whose claims we are now to consider, depend upon the same principle, we will examine them together. This, then, was the position of the parties. The United States had judgments, binding all the lands of Duncan throughout the State, prior, in point of time, to the judgment of McConnel et al., and that of Matthews, which last two judgments, were binding only on lands in Morgan county; and the United States had a decree subsequent and subordinate to both, but which, in extent, had the advantage of operating, like the .judgments of June, 1841, throughout the State. The petitioners insist they have a right to throw the judgments of 1841, upon land without the county of Morgan. They assert that at the time their judgments became liens upon the real estate in Morgan county, the United States, having also judgments which were liens upon that land, and which were, besides, liens upon lands out of Morgan county, are compelled to go upon these last mentioned lands, upon the principle well recognized and understood, that where a party has a lien for a debt on two funds, and another party has a lien on one of the funds only, a court of equity will oblige the party who has the double fund, to resort in the first instance, for payment, to that fund upon which the other party has no lien. And it is contended that the circumstance of the United States procuring a decree, binding the lands out of Morgan county, before the application is made here, 'can make no difference. Another principle is also invoked, which may be considered settled law in New York at least; that where there is a general incumbrance upon distinct parcels of land, and the owner aliens them at different times to different persons, the parcel last sold is to be first charged to its full value to pay the general incumbrance, and so on backwards. The argument is this: if Duncan had mortgaged all his lands in the State, to the United States, for the payment of thirty thousand dollars, and then had mortgaged his lands in Morgan county to these petitioners for the amount of their judgments, and afterwards all his lands out of Morgan county to the United States for forty-nine thousand dollars, these lands out of Morgan, being the last aliened, are, according to the doctrine above mentioned, to be first charged with the payment of the sum first named. And it can make no difference, it is said, if instead of mortgaging the lands out of Morgan, he had mortgaged all of his lands in the State over again; because, it will be seen, in order to adapt it to this case, we must include all of the land, the decree of 1846 of this Court binding the lands in Morgan county as well as elsewhere. It is urged that these being judgments, the principle is the same.This is stating the proposition fully, and carrying the analogy to as great an extent in favor of the petitioners, as was contended for by their counsel on the argument.The New York doctrine was pressed very far in the case of Schryver v. Teller, 9 Paige, 173, and as that was cited in the argument by the counsel of the petitioners, and considered conclusively settling the principles which should govern this case, it may not be improper to give it a particular examination.In the case just cited, there was a general incumbrance, binding both parcels, also specific incumbrances binding each, and a transfer made of one, and then the other; and it seems to proceed, upon the principle that, inasmuch as at the-time when the transfer was made of one of the parcels, the party would have the-, right to compel the general incumbrancer to go upon that parcel: not affected by the transfer, no subsequent act of the owner in. relation to that other parcel, could change his rights. Whether.it would make any difference, if the general incumbrance and. the transfer of the second parcel were held by the same person,. does not appear; but it is certain, he would, in one sense, come within the qualification or limitation of the rule laid down by-Judge Story. He says, that though the rule, that is, if a creditor • has two funds, he shall take his satisfaction out of that fund upon which another creditor has no lien, is so general, it is never applied, except when it can be done without injustice to the person who has the double fund, as well as the debtor. It is never done - when it trenches upon the rights, or operates to the prejudice of the party entitled to the double fund. Equity Jurisprudence, § 558, 559, 560, 633. The object is to satisfy both creditors. It. is apparent, however, whenever the double fund is insufficient., to pay all the claims against it, and the same person has a right to proceed against both, and against one alone, it does affect the; right of the party entitled to the double fund. For example, in. this case, the United States have a general lien on different par- • cels of land; creditors, the petitioners, have also a general liem on some of the parcels; and the United States have a lien which.. may well be considered specific upon all the parcels. Now it is plain, if the creditors turn the general lien of the United States over to the lands not bound by the lien of the creditors, under the facts of this case, it diminishes, by so much, the fund which is to satisfy the decree of 1846. In other words, whatever is paid to the petitioners is an absolute loss to the plaintiffs. Notwithstanding such would be the effect, in this case, upon the party entitled to the double fund, it may be questionable whether the circumstance of taking a subsequent lien, would or ought to place them in a better position; certainly not, if the true reason be given for the rule, in the case in Paige. To apply the argument of that case to this ; if these petitioners had paid off the balance due on the judgments of the plaintiffs of 1841, they would have the right in equity, to insist upon an assignment thereof.Let us, therefore, examine how far the character of the parties 'in this case, affects the question. The plaintiffs constitute the ■sovereign power of the country, and, according to the jurisprudence of most States, under certain circumstances, are entitled, as a creditor, to peculiar privileges. It was so under the Roman law; is so under the law of England, and under our own.We must bear in mind, that the statutes giving the government a priority, are presumed to have for their object the public good, and are, therefore, to be liberally construed. United States v. State Bank of North Carolina, 6 Peter’s, 29 ; Beaston v. Farmers’ Bank of Delaware, 12 Peters, 134.It would seem upon principle, as well as by the authority of adjudged cases, if we throw out of view the decree of 1846, and the question of sovereignty, there coul<l|be nodoubt of the right of the judgment creditors to compel the plaintiffs to look to lands out of Morgan county, not bound by their lien, for the satisfaction of the balance due the United States, upon the judgments of 1811, for in that case, there would be property sufficient to pay both. It is true, technically speaking, the petitioners, if they paid the judgments of 1841, could not compel the plaintiffs to assign those judgments to them, because they could not strictly reach the United States. Hill v. United States, 9 Howard, 386. But if this difficulty were avoided, the question is whether the decree of 1846, which operated specifically upon lands not affected by the judgments of the petitioners, changes the principle.It must be conceded the question is not free from embarrassment, in consequence of the difficulty of extracting from the various cases which have been decided, the true rule of interpretation of the acts of Congress, laid down by the Supreme Court.It has been uniformly held, in all the cases, that the priority of the United States, does not disturb any specific lien, nor the perfected lien of a judgment; that is. it does not supersede a mortgage on land, nor a judgment made perfect by the issue of an execution and a levy on land. Thelluson v. Smith. 2 Wheat., 396; Conard v. Atlantic Insurance Company, 1 Peters, 386.But in the case of a general lien it is not so clear. The case of Thelluson v. Smith, if it is not considered, as in some respects, overruled by the case of Conard v. The Atlantic Ins.' Co., certainly establishes the doctrine that the priority of the United States does not yield to a judgment which is a general lien upon real estate. The facts were, that Thelluson and others, recovered a judgment against Crammond, which, it was admitted by the Court, was a lien upon his lands on the 20lh of May, 1805. Afterwards he made an assignment of all his estate, being insolvent, and in debt to the United States, so as to bring him within the operation of the acts of Congress. The United States subsequently brought suit against him, had judgment, sued out execution, levied on and sold an estate, called Sedgeley, admitted to be bound by the judgment of May 20, 1805. The marshal having received the proceeds, Thelluson et al., brought suit against him. They had not issued execution, nor levied on the estate by virtue of their judgment. One of the questions made in the case was, whether the United States were entitled to be paid in preference to the judgment creditor? This the Supreme Court decided in the affirmative, concluding by saying; “a judgment gives the judgment creditor a lien on the debtor’s lands, and a preference over all subsequent judgment creditors. But the act of Congress defeats this preference.” This was under the act of 1799, but we have already seen, that in this respect, it is like the act of 1797.Suppose, then, the case of Thelluson v. Smith may be considered as shaken, and, indeed, overruled—about which some doubt may be entertained—so far as it gives a preference to the United States over the general lien of a judgment creditor; it would follow that the judgments of these petitioners would not be affected by the mere force of the statute of 1797; and, possibly, we might go farther, and say they would not be affected by any mere judgment or decree in favor of the United States, on the indebtedness of Duncan’s estate, rendered after the date of the judgments of the petitioners. But this Court is asked to go even farther; to say that the United States shall forego their lien of 1841, superior to that of the petitioners, as to the lands in Morgan county, and release a part of the lands bound by their decree of 1846, out of that county; so that the petitioners may be paid in preference to the plaintiffs. This, it seems to me, cannot be done. The United States are entitled to all their legal rights; and, in the case supposed of an application to a Court of Equity, to say to the judgment creditors: We will enforce our lien of older date than yours, made specific by a levy before you applied to the Court: we will retain our lien under the decree of 1846 upon the lands out of Morgan county: we are not to be regarded as ordinary individual creditors of the estate; your rights must yield to ours. The same answer to the application of the petitioners, must be given in this Court. If they have a lien, so have the United States; and to decide that under the circumstances of this case, the latter, could not enforce their judgments of 1S41, would be to say, in effect, they had no priority of payment at all; but that they must stand upon an equal footing with all other creditors; to prevent which was the very object of that portion of the statutes of 1797 and 1799, already referred to.We have been told their lien cannot be displaced by that which is not a lien—the priority of the plaintiffs. It is not. There is not only a priority, but that priority has been perfected into specific liens. If it be said, that, discarding the decree of 1846, the United States might be regarded as individuals, and thrown on the lands out of Morgan county for the satisfaction of their judgments of 1841, and they ought consequently to be treated in the same manner, notwithstanding that decree: if the first could be done, the other would not necessarily follow; and the reason is—in the former case the United States would be paid; in the latter, not; and the law is imperative they shall be first paid, when the estate of any deceased debtor, in the hands of administrators or executors, is insufficient to pay all the debts due from the deceased. And certainly, the lands of the deceased debtor, when these petitioners made their application to this Court, were as strongly bound by the priority of the claim of the United States, as the proceeds of them would have been, in the hands of executors or administrators.The laws of the United States giving a priority to the government, are of general application in the cases therein stated; and if a debtor is to be excepted out of the general rule, it devolves upon the party alleging the exception, to show it. I think these petitioners have not satisfactorily established their right to be withdrawn from the ordinary predicament of creditors, when they come in competition with the claims of the government. In all such cases, it is manifest Congress intended to give priority of payment to the United States, over all other creditors. Beaston v. The Farmers’ Bank of Delaware, 12 Peters, 134.Admitting that the question is not free from difficulty, yet I have not been able to arrive at any other conclusion than that which is here announced. It is sometimes a hard rule, undoubtedly, upon individual creditors and upon families, that a man’s whole estate should be swept away, to pay a debt due to the government; but Courts of justice can only expound and apply the law; and if, upon a fair and impartial examination of the subject, they can ascertain its intent and meaning, their duty is simply to administer it, ’as it becomes applicable, in the various relations of life, to the rights and interests of the parties before them. The opinion of the profession in Illinois, is so general in favor of the doctrine that the lien of judgments of the United States Court, is co-extensive with its jurisdiction, as stated in the text, it was not controverted on the argument. See the question discussed in a report which was confirmed by the Circuit Court of the U. S. for the Eastern District of Pennsylvania, contained in ‘he case of Bayard v Lombard et al, 9 Howard’s Reports, 530. The Supreme Court of the United States, held that the derision of the Circuit Court was final and conclusive under the circumstances, and could not be reviewed, consequently, no opinion was given as to the lien of judgments obtained in the Circuit Court of the United States. Wallace Jr. R, 196, S. C.